Citation Nr: 0917652	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
bilateral knee injury.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1980 to 
January 1981.  

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
a January 2006 rating decision, the RO, inter alia, denied 
service connection for PTSD.  In a February 2006 rating 
decision, the RO denied service connection for hemorrhoids, 
as well as residuals of a head injury, back injury, and 
bilateral knee injury.  

In November 2008, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).

Hearing

In August 2006, the appellant submitted a VA Form 9, Appeal 
to Board, on which he indicated that he did not wish to elect 
a Board hearing in connection with his appeal regarding the 
issue of service connection for PTSD.  On an attached cover 
letter, however, the appellant's representative indicated 
that the appellant did wish to attend a Board hearing 
regarding his claim of service connection for PTSD.  

In September 2008, the Board sent the appellant a letter for 
the purpose of clarifying his wishes regarding a Board 
hearing.  He was asked to respond within 30 days whether he 
wished to attend a Board hearing in Washington, D.C., at the 
RO, or via videoconference, or whether he did not wish to 
appear at a hearing.  The appellant was advised that if he 
did not respond to the letter within 30 days, the Board would 
assume that he did not wish to attend a hearing.  Having 
received no response from the appellant or his 
representative, the Board will proceed with consideration of 
the appeal, based on the evidence of record.  


FINDINGS OF FACT

1.  The record on appeal contains no indication that the 
appellant currently has any disability as a result of his 
claimed in-service head injury.  

2.  The record on appeal contains no indication that the 
appellant current's back and knee disabilities are causally 
related to his active service or any incident therein, 
including his claimed in-service injuries.

3.  The most probative evidence indicates that the 
appellant's current hemorrhoid disability is not causally 
related to his active service or any incident therein.

4.  The appellant does not currently have PTSD.


CONCLUSIONS OF LAW

1.  Residuals of head injury were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

2.  A back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A bilateral knee disability was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Hemorrhoids were not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).
5.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in July 2005, December 2005, and January 2006 
letters sent to the appellant prior to the initial decisions 
on his claims, the RO addressed all three notice elements 
delineated in 38 C.F.R. § 3.159.  The fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Regardless, in December 
2008, the RO sent the appellant a letter for the express 
purpose of notifying him of the additional elements imposed 
by the Court in Dingess.  The RO then reconsidered the 
appellant's claims in a January 2009 Supplemental Statement 
of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (holding that a notice error may be cured by providing 
compliant notice, followed by a readjudication); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case 
or Supplemental Statement of the Case, is sufficient to cure 
a timing defect).  Therefore, the Board finds that no further 
action is necessary in order to fulfill VA's duty to notify 
under the VCAA.  Neither the appellant nor his representative 
has argued otherwise.


Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the Board finds that adequate efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In thisregard, both the appellant's 
service treatment records and his military personnel records 
are on file, as are post-service VA and private clinical 
records identified or submitted by the appellant.  The RO has 
also obtained records from the Social Security 
Administration.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2008).  

The Board notes that the appellant appears to believe that 
some of his service records may be missing.  In that regard, 
he recalls that he was bruised in a track vehicle accident 
while stationed at Fort Hood, Texas, but notes that the 
service treatment records do not document the accident.  It 
is not clear whether the appellant recalls actually receiving 
medical treatment following the accident, although he has 
specifically indicated that he was not hospitalized.  

While the Board recognizes VA's duty to obtain relevant 
records from a Federal department or agency, including 
records from the service department, it finds that no useful 
purpose would be served in delaying this matter for 
additional development.  A review of the record indicates 
that the National Personnel Records Center has responded to 
the RO's request for all available service treatment and 
personnel records.  The service department has given no 
indication that additional service treatment records exist.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994) ("VA has no 
duty to seek to obtain that which does not exist."); see 
also Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The Board 
recognizes that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  So it appears in this case.

In any event, the Board notes that any additional service 
treatment records documenting the in-service track vehicle 
accident do not appear to be critical to this appeal.  The 
appellant's statements alone are competent to relate the 
circumstances surrounding the in-service accident.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Despite this lay evidence of the in-service track vehicle 
accident, for the reasons discussed below, the appellant's 
claims must nonetheless be denied.  In order to establish 
service connection for a claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As discussed in more detail below, the record lacks competent 
evidence that the appellant currently has PTSD or any 
disability due to an in-service head injury.  The record on 
appeal also contains no indication that the appellant's 
current knee and back disabilities are causally related to 
the in-service track vehicle accident.  Thus, the Board finds 
that any additional service treatment records are not 
critical to the claim.  Cf. Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) (holding that VA is not obligated to obtain 
records which are not pertinent to the issue on appeal).  

Under the VCAA, the duty to assist may also include providing 
a medical examination.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  The appellant has been 
afforded a VA medical examination in connection with his 
claim of service connection for hemorrhoids.  The Board finds 
that the report of this examination provides the necessary 
medical opinion.  

Although the appellant has not been afforded a VA medical 
examination in connection with the remaining claims on 
appeal, the Board concludes that one is not necessary.  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that a veteran suffered an 
event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, as noted, the record on appeal is negative for 
competent medical evidence of a current disability related to 
residuals of an in-service head injury.  With respect to the 
claim of service connection for PTSD, the record on appeal 
does not contain any indication that the appellant has been 
diagnosed as having that condition.  Regarding his claims of 
service connection for knee and back disabilities, the record 
does not contain any indication that such disabilities are 
causally related to his active service or any incident 
therein.  Rather, the evidence shows that they are due to 
post-service injuries.  Given these facts, the Board finds 
that an examination is not necessary with respect to these 
claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
see also McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant to the extent necessary.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary.  


Background

The appellant's service treatment records show that at his 
February 1980 military enlistment medical examination, no 
pertinent abnormalities were identified.  In-service 
treatment records show that in March 1980, the appellant 
sought treatment for anal discomfort and bleeding.  The 
assessment was possible presence of hemorrhoids.  The 
appellant was given medication and instructed to return if 
the problem persisted.  He did not return and the remaining 
service treatment records are negative for complaints or 
findings of hemorrhoids.

The service treatment records are likewise entirely negative 
for notations of a head injury, a back injury, a bilateral 
knee injury, or any residuals thereof.  The service treatment 
records are also negative for complaints or findings of PTSD.  

The appellant's service personnel records show that his 
military occupational specialty was cannon crewman.  He had 
no foreign or sea service and received no awards or 
decorations indicative of combat service.  

In July 2005, the appellant submitted an application for VA 
compensation benefits, seeking service connection for PTSD.  
In November 2005, he amended his claim to include service 
connection for several additional disabilities, including 
residuals of injuries to the head, back, and knees.  In 
January 2006, he submitted a claim of service connection for 
hemorrhoids.  

In response to the RO's request for additional information, 
the appellant submitted a completed VA Form 21-0781, 
Statement in Support of Claim for Service Connection for 
PTSD, in which he described his in-service stressor.  
Specifically, the appellant indicated that at some point 
between May 1980 and January 1981, a vehicle in which he was 
riding was struck from behind causing injuries to his head, 
back and knees.  He indicated that he had been in the gun 
turret at the time of the rear end collision.  The appellant 
also indicated that he began to experience constant tinnitus 
as a result of Howitzer fire.  He indicated that the 
condition caused him emotional distress and problems with 
rational thinking.  Between the accident and the ringing in 
his ears, he stated that he began drinking excessively in 
order to sleep.  He indicated that his drinking caused the 
break up of his marriage and rendered him unable to keep a 
job.  

In support of his claim, the appellant submitted excerpts 
from private medical records, dated from December 2000 to 
March 2006.  Many of these records appear to have been 
compiled in connection with the appellant's claims for 
disability benefits and workers' compensation.  

In pertinent part, these records show that in December 2000, 
the appellant was involved in a work-related accident in 
which he struck a loading dock with a three-ton forklift.  
The appellant reported that he was "forcefully jarred" and 
experienced severe pain over his left knee, as well as his 
mid and low back.  He also complained of neck pain.  A 
subsequent examination showed an internal derangement and 
tenosynovitis of the left knee.  He was also diagnosed as 
having cervical and thoracic strain, as well as a soft tissue 
injury and sprain/strain of his low back.  The Board notes 
that these records show that the appellant specifically 
denied prior significant injuries.  

The appellant reportedly sustained a second work-related left 
knee injury in June 2002 when he slipped and fell.  An MRI 
performed in August 2002 showed a partial tear of the left 
posterior cruciate ligament, meniscal degeneration, and 
moderate chondromalacia patella.  The appellant's left knee 
condition necessitated surgical intervention later that 
month.  The operative report notes that the appellant 
initially sustained injury to his left knee in the December 
2000 forklift accident and reinjured in June 2002 when he 
slipped and fell at work.  No history of any prior knee 
injury was noted.  In a November 2002 letter to the 
appellant's workers' compensation attorney, the appellant's 
physician indicated that it was his opinion that the 
appellant had a total permanent partial impairment of 70 
percent of the left knee due to his work-related injuries.  
The Board notes that these records are entirely negative for 
notations of an in-service injury to the head, back, or 
knees, or of prior head, back, or knee disabilities.  

Subsequent private clinical records show that in September 
2002, the appellant was transported to the emergency room 
after he was involved in an automobile accident.  He reported 
that his brakes had failed while going approximately 50 miles 
per hour causing him to collide with a truck.  The appellant 
indicated that he was unsure whether he had lost 
consciousness in the accident.  The clinical impressions 
included contusion of the chest and back, as well as a grade 
III concussion.  

In November 2003, the appellant was treated for abdominal 
pain and distention consistent with constipation.  
Hemorrhoids were not noted. 

In July 2004, the appellant underwent medical and 
psychological examination in connection with his application 
for disability benefits from SSA.  At a July 2004 medical 
examination, he reported sharp and throbbing pain that 
increased with activities of daily living.  The diagnoses 
included low back pain and bilateral knee pain, findings 
consistent with patellofemoral osteoarthritis.  Subsequent X-
ray studies of the lumbar spine performed in July 2004 showed 
minimal spondylosis.  X-ray studies of the knees, however, 
were unremarkable, with no joint space narrowing, no 
osteophytosis and normal patellar trochlear articulation.  

At a July 2004 psychological evaluation, the appellant 
complained of problems with his knees, heart, and eyes.  He 
indicated that he had never received treatment from any 
mental health professional.  He indicated that after his 
separation from service, he worked in various jobs as a 
laborer.  He admitted to past alcohol and drug abuse, as well 
as an arrest for assault with a deadly weapon and assault 
with intent to kill.  He denied recent drug or alcohol use.  
After examining the appellant and reviewing his medical 
records, the examiner diagnosed adjustment disorder with 
problems with anger, as well as mild mental retardation.  

In December 2005, the appellant was noted to have depression.  
In March 2006, he sought treatment for hemorrhoids.  

Records from the Social Security Administration show that the 
appellant was awarded disability benefits from July 2002 due 
to an adjustment disorder.  

VA clinical records dated from April 2006 to July 2007 show 
that in April 2006, the appellant underwent an initial mental 
health evaluation.  He complained of depression, mood swings, 
and bad dreams.  He claimed that his symptoms "started 
during service when my brother died at age 10" reportedly 
from a crush injury from a truck.  The appellant claimed that 
he thereafter started drinking because he was sad over his 
brother's death.  The appellant further claims that he was in 
a car accident one to two months thereafter in which he was 
"bruised" although not hospitalized.  After examining the 
appellant, the examiner diagnosed mood disorder.  Subsequent 
VA clinical records show treatment for bipolar disorder.  The 
examiner concluded that the appellant did not have PTSD.  
Also in April 2006, the appellant complained of hemorrhoids 
and was prescribed medication.  

In January 2009, the appellant underwent VA medical 
examination.  He reported that he first had problems with 
symptoms of bleeding and painful defecation in the military.  
He indicated that he was treated with ointment.  Over the 
years, he stated that his symptoms had progressed to the 
point that he now had bleeding with every bowel movement, 
with intermittent itching, diarrhea and swelling.  He also 
reported fecal leakage.  He denied any surgery and indicated 
that he self-treated with over the counter medications.  On 
examination, there was evidence of a hemorrhoid, with no 
thrombosis, fissure, bleeding or rectal prolapse.  The 
impression was hemorrhoids.  After examining the appellant 
and reviewing his claims folder, the examiner concluded that 
the appellant's current hemorrhoid disability is less likely 
than not related to his active service.  She explained that 
although the appellant was seen in March 1980 for possible 
hemorrhoids, he did not return for further treatment.  She 
further noted that hemorrhoids were not diagnosed during 
service and that the record contained no complaints 
indicative of a hemorrhoid disability between March 1980 and 
March 2006.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for PTSD requires (1) medical evidence diagnosing 
the condition in accordance with the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV)); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2008); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the appellant 
was engaged in combat with the enemy.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a appellant's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, his assertions of 
in-service stressors, standing alone, cannot as a matter of 
law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  




Analysis

Residuals of a head injury, back injury, and bilateral knee 
injury

The appellant contends that he sustained a head injury, a 
back injury and a bilateral knee injury in service when the 
vehicle in which he was riding was struck from behind.  He 
has described being "bruised" in the accident.  

Given the nature of the accident and injuries the appellant 
has described, the Board finds that his statements are 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (holding that lay evidence can be competent and 
sufficient to identify the condition where the condition is 
simple, such as a broken leg).

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between 
competency -- "a legal concept determining whether testimony 
may be heard and considered," and credibility - "a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In this case, the Board has no reason to find the appellant's 
statements regarding his in-service track vehicle accident 
and subsequent bruising to be lacking in credibility.  While 
his recollection of the date of the accident has been 
inconsistent, he has consistently recalled that the vehicle 
in which he was riding was struck from behind.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

Based on the foregoing, the Board finds that there is 
sufficient competent and credible evidence upon which to 
conclude that the appellant sustained bruising in a track 
vehicle accident during service.

As set forth above, however, that an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b).  Thus, the Board has carefully reviewed the 
record for medical evidence showing that the appellant 
currently has residuals of an in-service head injury, or 
current back or knee disabilities, which are casually related 
to his in-service accident.  Hickson, 12 Vet. App. at 253.

In that regard, however, the record contains absolutely no 
indication whatsoever that the appellant currently has any 
residual of the in-service head injury.  The medical evidence 
identifies no symptomatology or abnormality referable to the 
reported in-service head injury and the appellant has 
identified no such symptomatology or disability.  The Board 
observes that the appellant was diagnosed as having a grade 
III concussion in September 2002; however, that diagnosis was 
specifically related to a post-service automobile accident.  

Similarly, the Board observes that although the appellant has 
been treated for back and knee disabilities, such conditions 
have been attributed to post-service injuries.  For example, 
although the appellant was diagnosed as having thoracic 
strain, a soft tissue injury and sprain/strain of his low 
back, and internal derangement of the left knee in December 
2000, such conditions were attributed to an on-the-job 
injury.  Indeed, the appellant specifically denied a history 
of prior significant injury at that time.  The appellant was 
again treated for a left knee disability in December 2002, 
following another on-the-job injury.  Again, the medical 
evidence specifically indicates that the appellant's left 
knee disability was due to his work-related injuries.  
Finally, the appellant was treated in September 2002 for 
contusions of the back.  These injuries, however, were due to 
a September 2002 automobile accident; the medical records of 
treatment following this accident make no reference to a pre-
existing back injury attributable to service.  

In summary, the Board observes that that there is absolutely 
no indication that any current back or knee disability is 
causally related to the in-service track vehicle accident in 
which the appellant sustained bruising.  Moreover, the 
appellant has reported no continuous symptomatology since 
service and none is evident from a review of the record.  

In summary, the Board recognizes the appellant's statements 
that he sustained bruising in an in-service track vehicle 
accident.  As set forth above, however, that an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  38 
C.F.R. § 3.303(b).  In this case, for the reasons set forth 
above, the Board concludes that the appellant exhibits no 
current residuals of an in-service head injury and that his 
current back and knee disabilities are not causally related 
to that in-service accident.  The Board finds that the 
preponderance of the evidence is against the claims and the 
benefit of the doubt doctrine is therefore not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


Hemorrhoids

The appellant seeks service connection for a hemorrhoid 
disability, which he argues had its inception during his 
period of active service.  He argues that he continued to 
experiences symptoms such as anal bleeding and painful 
defecation since service, although his symptoms have now 
increased.  

As set forth above, the appellant's service treatment records 
document an episode in which he sought treatment for anal 
discomfort and bleeding.  The assessment was possible 
presence of hemorrhoids.  The appellant was given medication 
and instructed to return if the problem persisted.  He did 
not return and the remaining service treatment records are 
negative for complaints or findings of hemorrhoids.

Similarly, despite the appellant's recent recollection of 
anal bleeding and painful defecation since service since 
service, the post-service treatment records are negative for 
complaints or findings of hemorrhoids for many years after 
service.  Indeed, the first notation of a diagnosis of 
hemorrhoids is not until March 2006, more than twenty-five 
years after service separation.  

In Savage v. Gober, 10 Vet. App. 488 (1997), it was noted 
that while the concept of continuity of symptomatology under 
38 C.F.R. § 3.303(b) focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.

The record here discloses a span of approximately twenty-five 
years without any clinical evidence to support the assertion 
of a continuity of symptomatology since service.  The fact 
that the contemporaneous records do not provide subjective or 
objective evidence that supports the recent contention that 
the appellant experienced continuous symptomatology since 
service is highly probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

While the Board has considered the appellant's contentions, 
it finds that the contemporaneous records are entitled to 
more probative weight than the recollections of the 
appellant.  Indeed, the record on appeal shows that he was 
seen on numerous occasions since service, including with 
complaints of symptoms such as constipation.  Hemorrhoids, 
however, were not noted on any occasion prior to March 2006.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
 Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
 Thus, when appropriate, the Board may consider the absence 
of evidence when engaging in a fact finding role.  See Jordan 
v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).   

In view of the foregoing, the Board finds that although the 
appellant was treated for possible hemorrhoids during 
service, the condition was never actually diagnosed.  Indeed, 
a hemorrhoid condition was not diagnosed until March 2006, 
more than 25 years after the appellant separation from active 
service, and the objective evidence of record does not 
support the appellant's contentions of continuous 
symptomatology since service.

Finally, the Board notes that the record on appeal does not 
contain any probative evidence linking the appellant's 
current hemorrhoids to his active service or any incident 
therein, including the in-service episode of treatment for 
anal bleeding.  In fact, in January 2009, a VA examiner 
concluded, after examining the appellant and reviewing his 
claims folder, that it was less likely than not that the 
appellant's current hemorrhoids were related to his active 
service.

The Board assigns great weight and probative value to this 
opinion, as it was based on an examination of the appellant, 
as well as a full review of the claims folder, including the 
appellant's service treatment records.  The examiner also 
provided a rationale for her conclusions, including citations 
to the pertinent medical evidence.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (discussing factors for 
determining probative value of medical opinions); Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board notes that 
there is no other medical evidence of record which 
contradicts this opinion.  

In summary, the Board finds that the most probative evidence 
of record shows that the appellant's current hemorrhoid 
disability is not causally related to his active service or 
any incident therein, including treatment for anal bleeding.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

PTSD

Regarding the appellant's claim of service connection for 
PTSD, the Board has carefully reviewed the record, but finds 
no probative evidence of a diagnosis of PTSD, including for 
any period of his claim.  McLain v. Nicholson, 21 Vet. App. 
319 (2007).  

As noted, service connection for PTSD requires medical 
evidence of a current diagnosis of PTSD.  38 C.F.R. § 
3.304(f) (2008); see also Degmetich v. Brown, 104 F.3d 1328 
(1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In this case, the record shows that the 
appellant has undergone psychiatric evaluation, but has never 
been found to have PTSD.  Indeed, a VA examiner affirmatively 
concluded in April 2006 that the appellant did not have PTSD.  

The Board has considered the appellant's assertions that he 
currently has PTSD.  However, he is not competent to provide 
an opinion requiring medical knowledge, such as a diagnosis 
of current disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the appellant's own statements are 
not probative evidence that he has PTSD.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the claims of service connection for PTSD.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for residuals of a 
bilateral knee injury is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


